Citation Nr: 0429489	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus (claimed 
as ringing in both ears).  

3.  Entitlement to service connection for ingrown toenails.  

4.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

A review of the veteran's claims folder reveals that he 
veteran receives Social Security Administration (SSA) 
disability benefits.  The record shows that the veteran's 
date of entitlement was in January 2001 and his disability 
onset date was July 12, 2000.  It is not clear for what 
condition(s) the veteran was awarded such benefits and the 
records used in the disability determination have not been 
associated with the veteran's claims folder.  

Additionally, the Board has determined that the veteran 
should be afforded a VA examination in order ascertain the 
etiology of his otitis media.  The Board notes that the 
veteran was treated for such condition while in service and 
private medical reports show treatment for otitis media in 
service and then after his separation from service in 1970, 
1977, and 2000.  Also, according to a statement from the 
veteran dated in December 2003, he received treatment for 
hearing loss in 2003.  It does not appear that any attempt 
was made to obtain such records. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
informing the appellant of VA's duty to 
assist him with his claim on appeal and 
requesting that he submit to VA any 
evidence in his possession pertaining to 
the claim on appeal.  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should also make specific 
inquiry concerning the dates and places 
the veteran received treatment for 
hearing loss in 2003 and appropriate 
attempts should be made to obtain those 
records.

2.  The RO should obtain the veteran's 
SSA records, to specifically include any 
records used in the SSA disability 
determination.  Thereafter, such records 
should be associated with the veteran's 
claims folder.  

3.  The veteran should then be scheduled 
for a VA examination in order to 
determine whether the veteran has chronic 
otitis media.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
otitis media treated in service 
represented the initial manifestation of 
chronic otitis media or whether it is 
otherwise related to active service.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




